DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 March 2021 has been entered.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Claims 2-7 are cancelled; claims 1 and 8-9 are pending.

Drawings
The Examiner is not entering the replacement drawings into the record, as they depict new matter that was not present in the application as originally filed. As support, the Applicant points to the amended specification, which also contains new matter.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the transmitter coil configured for implantation in the outer ear of a recipient patient must be shown or the feature(s) canceled from the claim(s). The Examiner notes that Figure 5, referred to by the Applicant as supporting the claimed invention, makes no mention of a transmitter coil, but rather only a receiver coil (501; see par. 0037 of the instant Specification). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 

Response to Arguments
Applicant's arguments filed 01 March 2021 have been fully considered but they are not persuasive. Applicant argues (page 7, “Remarks”) “Neither Hortmann nor Sacha teach or suggest an external transmitter coil that is configured for placement in the outer ear of a recipient patient and having a plurality of transmission wire loops that are wound about a first radial center, the loops and the first radial center all lying substantially in a common plane.”
The Examiner notes that “"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-6 and 8 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hortmann et al (U.S. 4,696,287). Regarding claims 1-2 and 8, Hortmann .
Further regarding claim 8, Hortmann discloses (31) an external processor.

Claims 1 and 8 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Sacha et al (U.S. 2006/0122664). Sacha discloses (par. 013 and 0059) an external transmitter coil configured for implantation in the pinna cartilage of the outer ear of a recipient patient and having a plurality of transmission wire loops wound about a first radial center, the loops and the first radial center all lying substantially in a common plane, and wherein the transmitting coil is adapted for transmitting an ear implant communication signal; and an implantable receiver coil configured for implantation behind the pinna of the outer ear under the skin atop and parallel to the .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hortmann et al (U.S. 4,696,287). Hortmann discloses the claimed invention except for stranded gold wires incorporating carbon filaments.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cable of Hortmann with these materials, since it has been held to be within the general skill of a worker in In re Leshin, 125 USPQ 416.

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sacha et al (U.S. 2006/0122664). Sacha discloses the claimed invention except for stranded gold wires incorporating carbon filaments.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the lead of Sacha with these materials, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH LESLIE MALAMUD whose telephone number is (571)272-2106.  The examiner can normally be reached on Mon - Fri 1:00-9:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEBORAH L MALAMUD/Primary Examiner, Art Unit 3792